UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2413


CARLYN T. TESTAMARK,

                    Plaintiff - Appellant,

             v.

NANCY A. BERRYHILL, Acting Commissioner of Social Security,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:16-cv-00202-REP)


Submitted: July 20, 2018                                          Decided: August 30, 2018


Before DUNCAN, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel S. Jones, LAW OFFICES OF CHARLES E. BINDER AND HARRY J. BINDER,
LLP, New York, New York, for Appellant. Tracy Doherty-McCormick, Acting United
States Attorney, Alexandria, Virginia, Jonathan H. Hambrick, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Carlyn T. Testamark appeals the district court’s order adopting the magistrate

judge’s recommendation and upholding the Administrative Law Judge’s (ALJ) denial of

Testamark’s applications for disability insurance benefits and supplemental security

income. “In social security proceedings, a court of appeals applies the same standard of

review as does the district court.       That is, a reviewing court must uphold the

determination when an ALJ has applied correct legal standards and the ALJ’s factual

findings are supported by substantial evidence.” Brown v. Comm’r Soc. Sec. Admin., 873
F.3d 251, 267 (4th Cir. 2017) (citation and internal quotation marks omitted).

“Substantial evidence is that which a reasonable mind might accept as adequate to

support a conclusion. It consists of more than a mere scintilla of evidence but may be

less than a preponderance.” Pearson v. Colvin, 810 F.3d 204, 207 (4th Cir. 2015)

(citation and internal quotation marks omitted). “In reviewing for substantial evidence,

we do not undertake to reweigh conflicting evidence, make credibility determinations, or

substitute our judgment for that of the ALJ.         Where conflicting evidence allows

reasonable minds to differ as to whether a claimant is disabled, the responsibility for that

decision falls on the ALJ.” Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir. 2012)

(brackets, citation, and internal quotation marks omitted).

       We have reviewed the record and perceive no reversible error. The ALJ applied

the correct legal standards in evaluating Testamark’s claims for benefits, and the ALJ’s

factual findings are supported by substantial evidence.       Accordingly, we affirm the

district court’s judgment upholding the denial of benefits. See Testamark v. Berryhill,

                                             2
No. 3:16-cv-00202-REP (E.D. Va. Oct. 11, 2017). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                           AFFIRMED




                                            3